DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lanos (EP0903275 hereinafter “Lanos”) in view of Romero (US9452761 hereinafter “Romero”).

With regard to claim 1, Lanos teaches 
	A locking system comprising: 

a bearing rail (20) mounted fixed on the sliding leaf (4) and comprising a first reception recess (18); 

a motor body (15) configured to form a stator (“the tilting body 15 has a stator”, page 3 para 9) of a drive motor (11) of the door sliding leaf (4), the motor body (15) rotationally mounted about a motor axis (22) on a gear unit (12); 

a locking roller (16 with 28) mounted on the motor body (15) and arranged to roll along the bearing rail (20) during a horizontal movement of the door sliding leaf (4), the locking roller (16 with 28) also arranged to enter
	The first reception recess (18) responsive to the door sliding leaf (4) reaching a designated position to lock the door sliding leaf (4), the first reception recess (18) arranged on the bearing rail (20) so that the designated position is a closed position or an open position (“In the closed position, door 3 is locked mechanically, due to the abutment of finger 16 against the rear end surface 18.”, page 8, 2nd to last paragraph)

	Lanos does not teach that its motor body (15) on the gear unit (12) has a lateral output with a designated axis that is perpendicular to the motor axis (22). 

	However, Romero teaches a platform door that has a motor body (124) with a lateral output (130) with a designated axis (axis making 130) that is perpendicular to the motor axis (motor axis of 124 and axis of output 130 are substantially perpendicular).

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Lanos, to have a lateral output that is perpendicular to the motor axis because this would further assist the doors in opening and closing movement and would widen the scope of the type of doors the invention can be used in such as a platform screen door system. 

With regard to claim 2, Lanos teaches
The first reception recess (18) of the bearing rail (20) is arranged at one end of the bearing rail (20) so that the designated position is the closed position (“in position closed finger 16 abuts longitudinally against a rear end surface 18, page 5, 2nd to last paragraph)


With regard to claim 3, Lanos teaches 
wherein the bearing rail (20) comprises a second reception recess (19), the first and second reception recesses (18, 19) being arranged on the bearing rail (20), wherein the locking roller (16 with 28) enters the first reception (18) recess while the door sliding leaf is in the closed position, and the locking roller (16 with 28) enters the second recess (19) while the door sliding leaf is in the open position (“if a locking in the open position, the finger should be 16 either against the opposite surface 19”, page 5, 2nd to last paragraph)

With regard to claim 4, Lanos teaches 
Wherein the gear unit (12) is coupled to a fastening support (21)

With regard to claim 7, Romero teaches
Wherein the lateral output (130) comprises a drive pulley (pulley 130) of a belt (132)
(when combined with Lanos, door will open and close by the pulley driving the belt)

With regard to claim 8, Lanos teaches
A coupling device (“a coupling elastic mounted on the outlet 12. This provides a positive mechanical connection”, page 7 2nd to last paragraph) for mounting the motor body (15) on the gear unit (12) 

With regard to claim 9, Lanos teaches
A resilient element (44) for restoring (“the locking finger 16 connected to the stator of the motor 11, which is articulated and biased by a spring 44”, page 8 paragraph 3) the locking roller (16) into the first reception recess (18)

With regard to claim 11, Lanos teaches 
A manual unlocking mechanism (47) configured to allow manual locking of the door sliding leaf (4)

With regard to claim 14, The combination of Lanos in view of Romero as recited in claim 1 teaches 
	A platform screen door (title of Romero) comprising a fixed panel (144) and the door sliding leaf (106) capable of moving relative to the fixed panel (144) by a horizontal movement in a plane of the door sliding leaf (106) between open and closed positions in which the door sliding leaf (106) at least partly frees or obstructs (see 106 partially obstructing or freeing an opening) an opening adjacent to the fixed panel (144), the platform screen door comprising a locking system (system of Lanos combined with Romero) for locking the door sliding leaf at least in the open position as claimed in claim 1.


With regard to claim 15, Romero teaches
the screen door (106) comprises a belt drive system (132 + 130) for driving the sliding leaf (106), the locking system (locking system of Lanos) being integrated in the motorization (11 of Lanos) of the belt drive system.

With regard to claim 16, Lanos in view of Romero teaches
wherein the gear unit (12 of Lanos) has the lateral output (130 of Romero) having the designated axis, wherein the lateral output (130 of Romero) comprises a drive pulley (pulley 130 of Romero) of a belt (132 of Romero), and wherein said drive pulley (130 of Romero) drives the belt (132 of Romero) driving the door sliding leaf.

With regard to claim 17, Rejection of claims 1+14 read on claim 17 that included Lanos in view of Romero.

With regard to claim 18, 
The first reception recess (18) of the bearing rail (20) is arranged at one end of the bearing rail (20) so that the designated position is the closed position (“in position closed finger 16 abuts longitudinally against a rear end surface 18, page 5, 2nd to last paragraph)

With regard to claim 19, 
wherein the bearing rail (20) comprises a second reception recess (19), the first and second reception recesses (18, 19) being arranged on the bearing rail (20), wherein the locking roller (16 with 28) enters the first reception (18) recess while the door sliding leaf is in the closed position, and the locking roller (16 with 28) enters the second recess (19) while the door sliding leaf is in the open position (“if a locking in the open position, the finger should be 16 either against the opposite surface 19”, page 5, 2nd to last paragraph)

With regard to claim 20, Lanos teaches
A coupling device (“a coupling elastic mounted on the outlet 12. This provides a positive mechanical connection”, page 7 2nd to last paragraph) for mounting the motor body (15) on the gear unit (12) 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lanos in view of Romero in further view of Proust (WO2014139726 hereinafter “Proust”) 

With regard to claim 5, Lanos does not teach that the gear unit includes a reducer

	However, Proust teaches a mechanism for opening and closing doors on a vehicle that comprises a motor (25) and a gear unit (31, 33, 34, 35, 41) that has an input, for carrying out driving of a lateral output (“second output 36, different from the first (typically the lateral outlet)”, page 3, 10th and 11th to last lines), the gear unit (31, 33, 34, 35, 41) including a reducer (27) configured to have a smaller rotation at a lateral output than at the input.

	 It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Lanos, having the lateral output of Romero, to have included a reducer of the gear unit because this would allow for possibility of modifying the torque and speed of the motor compared to the lateral output for driving the doors. 


With regard to claim 6, Proust teaches
the motor body (15 when provided with Lanos) is rotatably mounted in rotation on the reducer (27).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lanos in view of Romero in further view of Oakley (US6282970 hereinafter “Oakley”) 

With regard to claim 10, Lanos teaches a first and second reception recess mounted on the bearing rail that act as stop for the locking roller but does not teach that the stop is mounted on the motor body itself. 

However, Oakley teaches 
A transit type vehicle door system for opening and closing a door that has a locking roller (50) and a stop (32 mounted on 20 for preventing movement of locking roller 50) mounted on a driving source (20)
(when combined with Lanos, motor body will have similar casing to Oakley where the locking roller is limited in movement on the motor body instead of limiting movement on the rail)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Lanos, to have a stop mounted on the motor body because this will provide for a better stop in the locked position, as the locking roller will abut a stop on the motor body closer to where the locking roller is positioned, as opposed to on the rail.

	
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lanos in view of Romero in further view of Prevost (US20160046176 hereinafter “Prevost”)

With regard to claim 12, Lanos teaches an inclined ramp (17) but does not teach a cam secured to the motor body 
	However, Prevost teaches a motor body (11) connected to a cam (31) that drives the cam (31) and a roller (15) 
	(when combined with Lanos, the cam will contact the inclined ramp and slide until the locking roller is out of the first reception recess)

	It would have been obvious to one ordinary skill in the art at the time of filling of applicant’s invention to have modified Lanos, to have a cam secured to the motor body because this allows for a possible additional manual locking system while also improving the systems output.

With regard to claim 13, Lanos teaches
the movement of the inclined ramp (17) is substantially parallel to a motor axis (22).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely only on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new ground of rejections includes reference “Romero” to teach the features in which the applicant argues that “Lanos” lacked. Romero teaches a lateral output that is perpendicular to the motor axis. 
Applicants arguments with respect to claims 10 and 13 are moot due to the new grounds of rejection which rely on a different combination of references to teach the claim limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637